Appeal from an order of a Special Term, Supreme Court, Albany County. Since it is not disputed that petitioner is the duly elected chairman of the Albany County Republican Committee and has not been removed from office by either that committee or by any other competent authority, the Board of Supervisors are required by law to receive and to act upon the certificate of petitioner recommending the appointment of a commissioner of elections (Election Law, §§ 30, 31). This is a mandatory duty imposed upon the Board of Supervisors and the order in the nature of mandamus was properly granted at Special Term. Order unanimously affirmed, without costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ. [19 Misc 2d 161.]